MEMORANDUM **
John D. Rachel appeals pro se from the district court’s order dismissing his action alleging defendants violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-68, when they sought to collect on Rachel’s credit card debts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We reverse and remand for further proceedings, including the question whether leave to amend should be granted.
Defendants concede that, while this appeal was pending, an Oregon Circuit Court order, which vacated and voided a previous state court judgment for defendants, mooted the district court’s determination that Rachel’s action in federal court was barred by the Rooker-Feldman doctrine. See Bianchi v. Rylaarsdam, 334 F.3d 895, 901 (9th Cir.2003) (“Rooker-Feldman bars any suit that seeks to disrupt or undo a prior state-court judgment ....”) (citation and internal quotation marks omitted). Accordingly, we reverse the district court’s judgment dismissing this action. See Ctr. for Biological Diversity v. Lohn, 483 F.3d 984, 989-90 (9th Cir.2007).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.